DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks with respect to the combination of Sasaki and Yoshimura have been fully considered but they are not persuasive.  The verbiage of claim 1 includes a graphic “in the high frequency ultrasound image.”  If applicant in fact intends that the graphic is displayed in the low frequency image (likened to the Doppler image of Yoshimura, as cited by the Office), the language of the claims obfuscates this feature.  Additionally, the language of the claims does not preclude Yoshimura as cited.  Specifically, the graphic includes information associated with the low frequency FOV, and therefore the low frequency image is interpreted to “comprise[]” the information of the graphic, and the graphic is displayed “in the high frequency ultrasound image,” as claimed.  This is not “the exact opposite” of what is recited, contrary to applicant’s remarks in the paragraph bridging pp. 8-9.
The independent claims specify what the graphic is (i.e., “indicates an area in a field of view of the low frequency transducer”) and where the graphic is (i.e., “in the high frequency ultrasound image”).  The claims are construed accordingly and applicant’s remarks on pp. 8-9 that the claims distinguish from Sasaki as modified by Yoshimura are not persuasive.
Applicant’s remarks on pp. 8-9 appear to present evidence that claims 1, 8 and 15 fail to correspond in scope with that which the inventor or a joint inventor regards as the invention.  The cited passage asserts that the graphic being “on the B-mode [high frequency ultrasound] image” (i.e., the language from [0064] of Yoshimura reproduced on p. 13) is “the exact opposite” of the invention.  The cited claims refer to “a graphic [...] in the high frequency ultrasound image.”  Those skilled recognize that characterizing a graphic as being either “on” or “in” an image connotes the same and is merely a choice in preposition which does not materially alter the description of the graphic.  This statement could be used as evidence for an indefiniteness rejection under 35 U.S.C. 112(b) for failing to claim what an inventor regards as the invention.

Claim Interpretation
Claims 1, 2, 4-9, 11-16 and 18-23 incorporate a “low frequency transducer,” “high frequency transducer,” “low frequency ultrasound image,” and “high frequency ultrasound image.”  While the designations “low” and “high” are relative, a standard is inherent when considering the relative terms with respect to one another (i.e., low is lower than high and vice versa).  Additionally, applicant describes an example in [0023] with a “2Mhz/20MHz dual frequency array” with echoes inclusive of “both 1-3MHz low frequency components and 10-30MHz high frequency components.”  The designations “low” and “high” are interpreted in light of the specification and one ordinarily skilled would understand the metes and bounds of the claimed concepts.
Claims 4-6 set forth how each of the transducers associated with the dual frequency transducer are driven, which represents an intended use of the imaging system to which the claims are drawn.  See MPEP § 2114(B), which stipulates that the manner of operating the device does not differentiate an apparatus claim from the prior art.  For full patentable weight, the functions must be attributed to associated processing circuitry which is specifically configured or otherwise programmed to execute the acquisition schemes recited.
Each of claims 7 and 14 set forth that the transducer or portions thereof “act as a band pass filter.”  This is an unconventional characterization within the art and is interpreted to be consistent with applicant’s specification: that the high frequency ultrasound transducer or associated elements is not sensitive to low frequency signals and vice versa, as in [0028] (paragraph(s) as numbered in applicant’s pre-grant publication, US 20190133557).

Claim Objections
Applicant submits on pp. 8-9 of the reply filed 13 April 2022 that the graphic being “on the B-mode [high frequency ultrasound] image 100” as in Yoshimura is “the exact opposite” of the invention; however, the language of the claims specifies “a graphic [...] in the high frequency ultrasound image.”  In view of applicant’s assertion, the language of the claims obfuscates what is regarded as the invention, which, if not clarified, constitutes evidence that each of independent claims 1, 15 and 29 fail to correspond in scope with the subject matter that the inventor(s) regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 8, 9, 12, 15, 16, 19, 21, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 4,915,115) in view of Yoshimura (US 2017/209126), as evidenced by Ariff et al. (US 2006/0270935).
Regarding claims 1, 8, 15 and 21-23, Sasaki discloses an ultrasound imaging system, associated method of operating the system, and associated computer-readable media, with the system including a dual-frequency ultrasound transducer comprising a low frequency transducer and a high frequency transducer, as in the abstract.  See also “two-channel ultrasonic transducer” in the paragraph beginning at line 33 of col. 5 and integral assembly of elements for high and low frequency imaging in the paragraph bridging cols. 1-2.  Each of the low frequency and high frequency acquisitions and associated echo signals are associated with first and second imaging modes, with the first, low frequency imaging mode corresponding to Doppler ultrasound and the second, high frequency imaging mode corresponding to B-mode.  The system further includes processing circuitry for transmitting, receiving, and processing received echo signals associated with the respective elements of the low frequency (Doppler) transducer and the high frequency (B-mode) transducer, as in the abstract and the paragraph bridging cols 1-2 for the combination of the transmission circuit, reception circuit, and switching circuit.  The reception circuit functions to produce a low frequency ultrasound image in the form of a Doppler image and a high frequency ultrasound image in the form of a B-mode image as in the cited passage.  The low frequency Doppler image 41 and high frequency B-mode image 44 are simultaneously displayed side-by-side, as shown in Fig. 6 and relevant to claims 21-23.
Further regarding claims 1, 8 and 15, Sasaki further details display of line 42 representing the direction of the Doppler beam on the B-mode image and a Doppler measurement point 43, as shown in cited Fig. 6 and described in lines 24-26 of col. 5.  These graphics represent attributes of the low frequency ultrasound (Doppler) image and therefore the low frequency ultrasound image is interpreted to “comprise[]” them, as claimed.  Sasaki is not specific to the graphic indicating an area in a field of view of the low frequency transducer that is captured in the high frequency image.  In the same field of dual-mode ultrasound imaging, Yoshimura teaches a flow region-of-interest R1 “that has been set on the basis of the three position signals on the B-mode image,” as in [0064] and shown in at least Figs. 5 and 6.  This indicates the area of the FOV of the low frequency (i.e., Doppler) mode and therefore the low frequency image “comprises” or otherwise includes the graphic as claimed.  The graphic of the Doppler (low frequency) FOV is displayed “in” the captured high frequency (B-mode) ultrasound image 100.  It would have been obvious to those skilled prior to the effective filing date to modify the dual mode ultrasound imaging display of Sasaki to include display of a graphic overlaid on the B-mode (high frequency) image indicating an area of the FOV of the low frequency Doppler signal in order to effectively communicate to the user where the Doppler flow information is acquired in reference to the anatomical image, which is consistent with the aims of Sasaki as cited from col. 5, with Yoshimura’s approach providing a more complete depiction of the entire Doppler FOV, rather than only the measurement point.  
Further regarding claims 1, 8 and 15, Sasaki details that the B-mode image data is “capable of producing high-resolution B-mode image” and describes various suitable drive frequencies, as in the paragraph beginning at line 52 of col. 1 and line 27 of col. 1, respectively.  This implies that the B-mode image is higher than that of the Doppler (low frequency) data.  Additionally, Ariff is cited for evidence of the tradeoff between penetration depth and resolution when selecting frequency in ultrasound imaging: “It is known that high frequency sound waves yield higher resolution, while low frequency sound waves have higher penetration.”  The low frequency signals of Sasaki therefore necessarily result in images of lower resolution than their high frequency counterparts.
The processing functions cited necessitate programmed computer-readable media, as relevant to claim 15 and those depending therefrom.  See at least the paragraph beginning at line 49 of col. 3 specifying that CPU 22 controls “the entire operations of the ultrasonic imaging apparatus,” inclusive of transmission, reception, and image processing.
Regarding claims 5, 12 and 19, Sasaki details interleaved acquisitions of high and low frequency images with the switching circuit, as in the paragraph bridging cols. 1-2.

Claims 4, 6, 11, 13, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 4,915,115) in view of Yoshimura (US 2017/209126), as applied to claims 1, 8 and 15, and further in view of Specht et al. (US 2013/0144166).
Regarding claims 4, 11 and 18, Sasaki as modified includes all features of the invention as substantially claimed as detailed above with respect to the independent claims.  Sasaki is not specific to driving the low frequency (Doppler flow) transducer subset and the high frequency (B-mode) transducer subset at the same time; however, in the same field of dual-mode ultrasound, Specht teaches using multiple aperture patterns of a transducer array to acquire both Doppler and B-mode imaging signals, as in at least [0109].  Specht further details that the dual mode transmissions may be in succession or simultaneous, as in [0196].  It would have been obvious to further modify the system, computer readable media, and operational methods of Sasaki to include simultaneous transmission of both the high (B-mode) and low (Doppler) acquisition modes in order to view physiologic flow information for a time-concurrent anatomical state, as consistent with Specht’s teachings in [0196].
Regarding claims 6, 13 and 20, Sasaki as modified includes all features of the invention as substantially claimed as detailed above with respect to the independent claims.  Sasaki further details switched or interleaved acquisition as cited with respect to claims 5, 12 and 19.  Sasaki is specific to multiple B-mode acquisition driving pulses associated with at least beams B1 and B2 for B-mode (high frequency) acquisition which occur in succession prior to driving the pulse associated with Doppler beam 42 in the example given in the paragraph bridging cols. 3 and 4.  See driving pulses for the B-mode acquisition beam B1 in the cited passage.  Sasaki is silent as to interleaved frames of ultrasound data associated with the high and low frequency modes (B-mode and Doppler, respectively).  However, in the same field of dual-mode ultrasound, Specht teaches interleaved acquisitions of high frequency (B-mode) and low frequency (Doppler) ultrasound image signals, and discusses an embodiment in which non-Doppler B-mode transmissions are independently processed to generate X number of frames, as in [0165] and shown in Fig. 20.  This, in combination with the interleaved acquisition of [0196] (“multiple aperture Doppler patterns may be transmitted during an imaging session in between [...] B-mode imaging signals”) suggests to those skilled that complete frame-by-frame processing between acquisitions of different modes would be within the purview of the authors.  In view of the collective evidence, it would have been obvious to those skilled to further modify Sasaki to include interleaved frames of the low and high frequency ultrasound image data which yields predictable results with respect to multi-modal acquisitions over distinct intervals.  This represents a choice of a finite number of identified, predictable solutions (i.e., interleaved acquisitions of image frames or simultaneous acquisition of image frames) and each guarantees a reasonable expectation of success with respect to diagnostic utility.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 4,915,115) in view of Yoshimura (US 2017/209126), as applied to claims 1, 8 and 15, and further in view of Stephens et al. (US 2002/0157472).
Sasaki as modified includes all features of the invention as substantially claimed as detailed above with respect to independent claims 1 and 8, but is not specific to the high and low frequency transducers “act[ing] as pass band filters” for low and high frequency ultrasound signals, respectively.  However, in the same field of diagnostic ultrasound, Stephens teaches a transducer array which is differentiated according to relatively higher and relatively lower ultrasound acquisitions, as in [0021], and specifically details that the sensitivity of each of these respective groups of transducers have low sensitivity to the opposite end of the frequency range, as in [0032].  In this way the groups of transducers are interpreted to “act as” band pass filters for the opposite frequency range to the extent that applicant’s transducers do (see notes on claim interpretation, above).  It would have been obvious to modify the transducer groups corresponding to the high frequency B-mode and low frequency Doppler acquisitions to be sensitive only to their respective frequency ranges, as taught by Stephens, in order to effectively differentiate transducer functionality for dedicated acquisition over a prescribed frequency range.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-9, 11-16, 18-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-15,17-29, 31-48 of copending Application No. 16/183,835 in view of Sasaki et al. (US 4,915,115).  Although the claims at issue are not identical, they are not patentably distinct from one another because each is directed to an ultrasound system, corresponding method, and corresponding computer-readable media for operating a dual-frequency transducer comprising high and low frequency transducers, with associated processing circuitry and simultaneous display of the images acquired via high and low frequency.  The claims additionally correspond with respect to the graphic on the image.
The instant independent claims set forth an additional feature related to first and second imaging modes associated with each of the low and high frequency transducer acquisitions, respectively.  However, this is also stipulated in conflicting dependent claims 13, 27 and 41.  Additionally, Sasaki is cited for providing a dual frequency transducer to operate in low frequency in one mode (i.e., Doppler) and high frequency in a second mode (i.e., B-mode) and establishes that the difference between the independent claims is obvious within the skill level of the art.  See at least Sasaki’s abstract and the paragraph bridging cols. 1-2.  The difference between the claims is obvious because those skilled understand that providing distinct modes of operation for each of high and low frequency and those skilled would be motivated to do so prior to the effective filing date in order to provide both physiologic flow and anatomical information regarding the diagnostic site.
The depending claims correspond with one another and recite features related to the graphic on the image, the nature of the two image modes, and interleaved, switched, or simultaneous acquisition. 
While the instant claims do not specify that the graphic is adjustable, as in conflicting dependent claims 3, 17 and 31, this does not present a patentable distinction as those skilled generally appreciate that display screen graphics are adjustable according to user preferences.  Further, the instant claims do not specify a control logic or a MUX for switching, but those skilled understand that the system would be embodied with analog and digital hardware in order to accomplish the associated image acquisition functions claimed.  Additionally, the instant claims do not specify a single set of transmit and receive channels, but those skilled understand that operating the high frequency transducer and low frequency transducer with the same hardware is not a patentable distinction as it provides the benefit of a reduction in duplicated hardware components serving a single mode of acquisition.  Further, the instant claims do not specify increasing or decreasing a number of transducer elements operated for each mode, but those skilled generally appreciate that transmit apertures are variable to selectively control the dimensions of the interrogated volume.
The above is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793